               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Mark Linton Roberts,                  )      C/A No.: 1:19-982-JFA-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )
 John Crane; Joseph Etris; Scotti      )
 Bodiford; Samantha Yates;             )                ORDER
 Melinda McElhannon; Nurse             )
 Garbaka; Kim Olszewski; Lisa          )
 McCombs; April Roberts; Tracy         )
 Krein; John Doe; Jane Doe; and        )
 Greenville County,                    )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on Plaintiff’s motion for a transfer

of venue. [ECF No. 29]. This matter was assigned to the undersigned

pursuant to Local Civ. R. 73.02(C)(3) (D.S.C.), which provides that any civil

cases challenging prison conditions under Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.) shall be assigned to “magistrate judges on a rotational basis without

regard to the division of filing.” In these instances, the case number reflects

the Magistrate Judge assigned, rather than the division.

      However, the Clerk of Court typically creates a docket entry reflecting

the true division for trial as well. It appears the Clerk of Court inadvertently

failed to enter a docket entry reflecting Greenville as the true division for

trial. The Clerk of Court is directed to correct the mistake. Therefore,
Plaintiff’s motion to transfer venue is denied as moot, and the true division

for trial in this case remains Greenville, South Carolina.

      IT IS SO ORDERED.




September 30, 2019                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
